UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 LODGING MEDIA, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 46-1069304 (I.R.S. Employer Identification Number) Rua Leopoldo Miguez, 159, Rio de Janeiro, RJ, Brazil, 22060-020 +55-21-6937-3056 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Copy of communication to: Michael J. Morrison 1495 Ridgeview Drive, Suite 220 Reno, Nevada, 89518, Telephone: (775) 827-6300, Facsimile: (775) 827-6311 Laughlin Associates, Inc. 9120 Double Diamond Parkway, Reno, Nevada 89521 (775) 883-8484 (Name, address, including zip code, and telephone number, including area code, of agent for service) As soon as practicable after the effective date of this registration statement (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o. Table of Contents If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o. If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting Company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting Company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x 2 Table of Contents Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit1 Proposed Maximum Aggregate Offering Price Amount of Registration Fee2 Common Stock, par value $0.001 per share (1) The offering price has been arbitrarily determined by the Company and bears no relationship to assets, earnings, or any other valuation criteria. No assurance can be given that the shares offered hereby will have a market value or that they may be sold at this, or at any price. (2) Estimated solely for the purpose of calculating the registration fee based on Rule 457 (o). The Registrant hereby amends this Registration Statement on such date as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that the Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission acting pursuant to said Section 8(a) may determine. 3 Table of Contents LODGING MEDIA, INC. LODGING MEDIA, INC. (“Lodging Media”, “we”, “the Company”) is offering for sale a maximum of 10,000,000 shares of its common stock at a fixed price of $.02 per share.There is no minimum number of shares that must be sold by us for the offering to close, and therefore we may receive no proceeds or very minimal proceeds from the offering. As such, potential investors may end up obtaining shares in a company that may not receive enough proceeds from the offering to begin operations or where there may be no market for our shares. We will retain theproceeds from the sale of any of the offered shares that are sold.The offering is being conducted on a self-underwritten, best efforts basis, which means our President Joao Neto and Vice President, Jonas da Silva, will be responsible for the sale of the shares. This prospectus will permit our president and vice president to sell the shares directly to the public, with no commission or other remuneration payable to them for any shares they may sell. The Company may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. The intended methods of communication include, without limitations, telephone and personal contact. For more information, see the section of this prospectus entitled "Plan of Distribution." Below is a summary of the proceeds we may receive from the sale of the shares in the Offering: Percentage of Shares Sold Shares Sold Gross Proceeds to the Company 25
